Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 07/15/2022 has been entered. Claims 31-40 are added. Claims 1-40 are pending. Claims 1, 4, 7, 9-10, 4-18, and 31-40 are under consideration. Claims 2-3, 5-6, 8, 11-13, and 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Information Disclosure Statement
The information disclosure statement filed on 07/15/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 4, 7, 9-10, and 14-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claims are rejected on the basis set forth in the previous office action mailed on 03/17/2022. New claims 31-40 are also rejected on the same basis.

(iii). Response to Applicant’s argument
Applicant argues that the specification in view of the art demonstrates possession of the claimed invention. Applicant argued that Applicant discovered that bifunctional molecules which specifically bind both M6PR and a target protein can induce internalization of the bound target protein and its lysosomal degradation. Applicant argues that Example 1 of the Experimental section describes use of a M6PR-binding bifunctional molecule including a M6Pn-containing ligand conjugated to the small molecule ligand biotin. Applicant argues that this bifunctional molecule was demonstrated to specifically bind a fluorescently labelled target protein neutravidin and induce its internalization into the lysosome via M6PR. Applicant argues that Example 2 of the Experimental section describes the use of a bifunctional molecule including a M6Pn-containing ligand conjugated to an anti-mouse IgG antibody, the use of a bifunctional molecule including a M6Pn- containing ligand conjugated to an anti-human apoE4 antibody, and the use of a bifunctional molecule including a M6Pn- containing ligand conjugated to an anti-EGFR antibody cetuximab. Applicant argues that these results demonstrate that a variety of different bifunctional molecules can facilitate the degradation of a variety of extracellular target proteins via M6PR binding internalization of the bound target protein and lysosomal degradation. Applicant argues that the specification describes a variety of target cell surface molecules and target extracellular molecule, and types of first moieties that can bind to such targets, e.g., polypeptide, a ligand for a cell surface receptor, aptamer, nanoparticle, and small molecules, and a variety of second moieties that specifically bind M6PR and can include various M6P analogs such as M6Pn phosphonate.

Applicant’s argument has been fully considered but is not deemed to be persuasive. Claim 1, for example, is drawn to a bifunctional molecule comprising a first moiety that specifically binds a cell surface molecule or extracellular molecule; and a second moiety that specifically binds a mannose-6-phosphate receptor (M6PR). The claim encompasses any bifunctional molecules comprising first moieties that specifically bind any cell surface molecules or any extracellular molecules and any second moieties that specifically binds a mannose-6-phosphate receptor (M6PR). The claim does not require that the first moiety, the second moiety, and thus the bifunctional molecules possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of bifunctional molecules without any structural features.   

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the instant disclosure, including those disclosed in Examples 1-2, is insufficient to support the broad genus of bifunctional molecules recited in the claims because the specification does not disclose a representative number of species of the bifunctional molecules nor a functional/structural correlation of the bifunctional molecules. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other first moiety, other second moiety, and other bifunctional molecules might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of bifunctional molecules.

With respect to the term "polypeptide", Applicant refers the Office to page 11, lines 28-29 of the instant specification which describes that "[i]n some embodiments, when a moiety of the bifunctional molecule is a polypeptide, the moiety is an antibody." The recited term "polypeptide" is meant to encompass both antibodies and non-antibody polypeptides, e.g., moieties which bind to a target cell surface molecule or extracellular molecule. This is not persuasive because the specification clearly states “when a moiety of the bifunctional molecule is a polypeptide, the moiety is an antibody." The specification does not state that the first moiety is a polypeptide, which has been elected in the response to the species election requirement mailed on 01/25/2022. Importantly, the specification does not disclose any polypeptides that serve as the first moieties and bind specifically binds an extracellular molecule, such as an antoantibody. 
Therefore, the rejection is maintained. 


Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1, 4, 7, 9-10, and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2017/007796 A1 in view of Ghosh et al. (Nature Review Mol. Cell Biol. 4: 202-212, 2003) and Gary-Bobo et al. (Current Medicinal Chemistry Bentham Science Publishers, 14 (28): 2945-2953, 2007). The claims are rejected on the basis set forth in the previous office action mailed on 03/17/2022. New claims 31-40 are also rejected on the same basis. 

(iii). Response to Applicant’s argument
Applicant argues that the combined teaching of the '796 publication, Ghosh and Gary- Bobo fail to render the claims obvious because one of ordinary skill in the art would not have modified the '796 publication's molecule to target binding to M6PR as suggested by the Office. Applicant argues that the '796 publication broadly discloses "multispecific  antigen-binding molecules" composed of antigen-binding domains, including a first antigen-binding domain that specifically binds an internalizing effector protein (E). Applicant argues that the '796 publication teaches that its multispecific antigen-binding molecules should be directed to particular internalizing effector proteins which are destroyer proteins having particular functional properties.  Applicant argues that when the '796 publication is read as a whole, one of ordinary skill in the art would understand that not all internalizing cell receptors would necessarily be interchangeable with those explicitly demonstrated in the '796 publication's method, since they must be a "destroyer" protein to be effective, and should have high and rapid turnover, demonstrating high clearance of bivalent antibodies, and known to traffic to or from the lysosome. 

Applicant argues that nowhere does the '796 publication specifically disclose that M6PR would be an internalizing receptor that has all of the properties needed to be an effective as a "destroyer" protein. Ghosh and Gary-Bobo fail to remedy the deficiencies of the '796 publication. Applicant argues that nowhere does Ghosh or Gary-Bobo provide any specific guidance that M6PR would have all of the properties necessary to qualify as a destroyer protein in the '796 publication's method. Applicant argues that Ghosh is a review article detailing structural information and known functions of M6PR and that Ghosh discloses that M6PR has various functions with several different consequences of binding to M6PR. Applicant argues that Ghosh further teaches that "MPRs are found in the TGN, early sorting endosomes, recycling endosomes, late endosomes and the plasma membrane, but they are conspicuously absent from lysosomes". Applicant argues that the '796 publication teaches a destroyer protein should be known to traffic to the lysosome. 

Applicants’ arguments have been fully considered but they are not persuasive. WO 2017/007796 A1 teaches a bifunctional molecule comprising a first moiety that specifically binds a target molecule and a second moiety that specifically binds an internalizing effector protein (see, e.g., Abstract). WO 2017/007796 A1 teaches that  if the internalizing effector protein is a cell surface internalizing receptor, the second moiety may comprise a portion of a ligand that specifically binds the cell surface internalizing receptor (page 2, paragraph [0006]). The internalizing effector proteins comprise those expressed within an intracellular compartment, such as the endosome, endoplasmic reticulum, Golgi, lysosome (page 14, paragraph [0058]). WO 2017/007796 A1 teaches that proteins involved in retrograde membrane trafficking (e.g., pathways from early/recycling endosomes to the trans-Golgi network) may serve as internalizing effector proteins (page 14, paragraph [0058]).  

Ghosh et al. teach mannose 6-phosphate (M6P) receptors that bind M6P-containing soluble acid hydrolases in the Golgi and transport them to the endosomal–lysosomal system (Abstract). The mannose 6-phosphate (M6P) receptor, CI-MPR, has been implicated in several other physiological processes. It binds IGF-II at the cell surface and internalizes this growth factor for degradation in lysosomes (page 202, left column, the 2nd paragraph). 
Gary-Bobo et al. teach that cation-independent mannose 6-phosphate receptor (CI-MPR) binds mannose 6-phosphate (M6P) bearing proteins and IGF-II at the cell surface, and transports M6P-enzymes to lysosomes. CI-MPR also modulates the activity of a variety of extracellular M6P-glycoproteins (see, e.g., Abstract). Gary-Bobo et al. also teach high affinity M6P analogues with phosphonate (M6Pn; Figure 3) able to target this receptor (see, e.g., Abstract).

It would have been obvious for one skilled in the art to make a bifunctional molecule comprising a second moiety, such as mannose-6-phosphate or M6Pn, which specifically binds a mannose-6-phosphate receptor (M6PR) with a reasonable expectation of success. One would have been motivated to do so because the mannose-6-phosphate receptor, a lysosomal targeting molecule, could be used to target extracellular and membrane proteins for degradation through the lysosomal pathway as taught by Ghosh et al and Gary-Bobo et al.

With respect to claims 16-18, 32-35 and 37-40, Applicant argues that the claims specify that the second moiety of the claimed bifunctional molecule includes a particular M6PR ligand. Claim 17 specifies the second moiety includes a mannose-6-phosphate (M6P) analog that is a mannose-6-phosphonate (M6Pn), i.e., a ligand that is not an antibody or protein domain fragment of an antibody.  Applicant argues that the '796 publication teaches that its multispecific antigen-binding molecules specifically bind destroyer proteins. In addition, the '796 publication teaches that a multispecific antigen-binding molecule is composed of antigen-binding domains (i.e., protein domains of an antibody), and has associated high affinity binding properties. Applicant argues that throughout the specification and the working examples of the '796 publication, the multispecific antigen-binding molecules described and exemplified are bispecific antibodies or fragments based upon high affinity protein-protein interactions. Applicant argues that nowhere does the '796 publication teach or suggest that a non-proteinaceous ligand for a destroyer protein or a target protein would be equivalent or interchangeable with a high affinity protein domain of an antibody in a multispecific antigen-binding molecule of the '796 publication and impart a similar biological activity. Applicant argues that one of ordinary skill in the art would not modify the '796 publication's multispecific antigen-binding molecule with a ligand of M6PR not based on high affinity protein-protein interaction to the destroyer molecule, because the proposed modification would change the principle of operation of the '796 publication's molecule and method, and/or lead to modification of the '796 publication's molecule which lacked the necessary affinity. Applicant argues that the Office has not demonstrated that there would have been a reasonable expectation of success for its proposed modification, let alone the specific M6PR ligands as claimed. 
Applicant argues that without having satisfied the all-the-elements, motivation, or reasonable-expectation-of- success requirements for establishing a prima facie case of obviousness, the Office has not demonstrated that the combined teaching of the '796 publication in view of Ghosh and Gary- Bobo render the instant claims obvious under 35 U.S.C. § 103(a). 

Applicants’ arguments have been fully considered but they are not persuasive. WO 2017/007796 A1 teaches a bifunctional molecule comprising a first moiety that specifically binds a target molecule and a second moiety that specifically binds an internalizing effector protein (see, e.g., Abstract). WO 2017/007796 A1 teaches that if the internalizing effector protein is a cell surface internalizing receptor, the second moiety may comprise a portion of a ligand that specifically binds the cell surface internalizing receptor (page 2, paragraph [0006]). The internalizing effector proteins comprise those expressed within an intracellular compartment, such as the endosome, endoplasmic reticulum, Golgi, lysosome (page 14, paragraph [0058]). WO 2017/007796 A1 teaches that proteins involved in retrograde membrane trafficking (e.g., pathways from early/recycling endosomes to the trans-Golgi network) may serve as internalizing effector proteins (page 14, paragraph [0058]).  

Ghosh et al. teach mannose 6-phosphate (M6P) receptors that bind M6P-containing soluble acid hydrolases in the Golgi and transport them to the endosomal–lysosomal system (Abstract). The mannose 6-phosphate (M6P) receptor, CI-MPR, has been implicated in several other physiological processes. It binds IGF-II at the cell surface and internalizes this growth factor for degradation in lysosomes (page 202, left column, the 2nd paragraph). Gary-Bobo et al. teach that cation-independent mannose 6-phosphate receptor (CI-MPR) binds mannose 6-phosphate (M6P) bearing proteins and IGF-II at the cell surface, and transports M6P-enzymes to lysosomes. CI-MPR also modulates the activity of a variety of extracellular M6P-glycoproteins (see, e.g., Abstract). Gary-Bobo et al. also teach high affinity M6P analogues with phosphonate (M6Pn; Figure 3) able to target this receptor (see, e.g., Abstract).
It would have been obvious for one skilled in the art to make a bifunctional molecule comprising a second moiety, such as mannose-6-phosphate or M6Pn, which specifically binds a mannose-6-phosphate receptor (M6PR) with a reasonable expectation of success. One would have been motivated to do so because the mannose-6-phosphate receptor, a lysosomal targeting molecule, could be used to target extracellular and membrane proteins for degradation through the lysosomal pathway as taught by Ghosh et al and Gary-Bobo et al. Therefore, the rejection is maintained. 

Conclusion
No claims are allowed.


Advisory Information 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 29, 2022